Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/27/21. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statement filed on 04/27/2021, 12/08/21 and 05/16/22 are pending in this application.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 are rejected under 35 U.S.C. §103 as being unpatentable over Choi (US 11329046 B2) and further in view of Ramaswamy(US 20200111800 A1).
Regarding claim 1, Choi discloses a semiconductor memory device, comprising:
a bit line extending in a first direction (see fig 1a disclosing BL extending in a direction);
a channel pattern on the bit line, the channel pattern comprising a first vertical portion and a second vertical portion facing each other and a horizontal portion connecting the first vertical portion with the second vertical portion (see CHB being formed in the shape of an ‘E’);
a first word line and a second word line provided on the horizontal portion and between the first vertical portion and the second vertical portion, the first word line and the second word line extending in a second direction crossing the bit line (see multiple WL being coplanar with CHB and connected at the middle of the ‘E’); However, Choi does not necessarily disclose a gate insulating pattern provided between the first word line and the channel pattern and between the second word line and the channel pattern (see gate dielectric Gd).
And to illustrate the broad language of applicant’s claim 1, Ramiswami discloses  a semiconductor memory device, comprising: a bit line 104 extending in a first direction (horizontal); a channel pattern on the bit line (see 130), the channel pattern comprising a first vertical portion and a second vertical portion facing each other (see U shape)and a horizontal portion connecting the first vertical portion with the second vertical portion (see 130 formed between U shapes); a first word line and a second word line provided on the horizontal portion and between the first vertical portion and the second vertical portion (see two 120’s), the first word line and the second word line extending in a second direction crossing the bit line(see two 120’s extending vertically); and a gate insulating pattern provided between the first word line and the channel pattern and between the second word line and the channel pattern (see 126).Choi  and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Choi and Ramiswami. Choi and Ramiswami may be combined by forming the Channel/word line layers of Choi in accordance with Ramiswami. One Having ordinary skill in the art would be motivated to combine Choi and Ramiswami in order to facilitate current flow in the channel, see para [0078].
Regarding claim 2, Choi and Ramiswami discloses the semiconductor memory device of claim 1, Lee further discloses wherein the channel pattern comprises an oxide semiconductor material (see claim 12 disclosing oxide channel material.)
Regarding claim 3, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein a portion of the horizontal portion is disposed between the first word line and the second word line (see fig 1 a where vertical portions are between word lines WL).
Regarding claim 4, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein top surfaces of the first word line and the second word line are located at a level lower than top surfaces of the first vertical portion and the second vertical portion(see fig 1, where the upper portions of DE, BL and Acb protrude).
Regarding claim 5, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein the gate insulating pattern comprises: a first portion provided between the first vertical portion and an outer side surface of the first word line (see element 134); a second portion provided between the second vertical portion and an outer side surface of the second word line (see 131); and a third portion provided between a bottom surface of the first word line and the horizontal portion and between a bottom surface of the second word line and the horizontal portion (see word line having 132, see fig 2b).
Regarding claim 6, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein the bit line has a first width in the second direction, and wherein the horizontal portion of the channel pattern has a second width in the second direction that is substantially equal to or larger than the first width (see fig 1a where CHB is substantially rectangular at least one of the prongs of the ‘E’).
Regarding claim 7, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein the channel pattern has a first length in the first direction, and wherein each of the first word line and the second word line has a third width in the first direction that is smaller than half the first length (see fig 1a ).
Regarding claim 8, Choi and Ramiswami disclose the semiconductor memory device of claim 1, wherein the horizontal portion of the channel pattern has a first thickness at a position contacting bottom surfaces of the first word line and the second word line (see fig 1a disclosing each CHB interfacing with the top and bottom surfaces of Wordlines WL), and wherein the first vertical portion and the second vertical portion of the channel pattern each have a second thickness substantially equal to the first at a position contacting outer side surfaces of the first word line and the second word line (see fig 1a where thickness of CHB is substantially uniform).
Regarding claim 9, Choi and Ramiswami disclose the semiconductor memory device of claim 1, further comprising: a first data storage pattern connected to the first vertical portion (see fig 1a (where caps are formed on each other)); and a second data storage pattern connected to the second vertical portion (see fig 1a disclosing multiple caps connected together).
Regarding claim 10, Choi and Ramiswami disclose the semiconductor memory device of claim 9, further comprising: a first landing pad disposed between the first vertical portion and the first data storage pattern (see fig 1a disclosing landing pads between the prongs of the ‘E’); and a second landing pad disposed between the second vertical portion and the second data storage pattern(see fig 1a disclosing landing pads between the prongs of the ‘E’).
Regarding claim 12, Choi and Ramiswami disclose the semiconductor memory device of claim 11, further comprising: a first separation insulating pattern disposed between the first word line and the second word line in the first edge region (see fig 1a disclosing GD and dielectric 172); and a second separation insulating pattern disposed between the first word line and the second word line in the second edge region(see fig 1a disclosing GD and dielectric 172 filling all sides of WL).


Claims 13-20 are rejected under 35 U.S.C. §103 as being unpatentable over Lee (US 20220115378 A1) and further in view of Ramaswamy(US 20200111800 A1).
Regarding claim 13, Lee discloses a semiconductor memory device, comprising:
a peripheral circuit structure comprising a plurality of peripheral circuits on a semiconductor substrate and a lower insulating layer covering the plurality of peripheral circuits (see layer 100L in fig 2a);
a plurality of bit lines extended in a first direction on the peripheral circuit structure (see 120);
a first insulating pattern defining a trench (see vertical trench where 120 is), the first insulating pattern crossing the plurality of bit lines and extending in a second direction (see layer 101); a plurality of channel patterns 118 provided in the trench and spaced apart from each other in the second direction (118 is spaced apart horizontally), each of the plurality of channel patterns comprising a first vertical portion and a second vertical portion facing each other and a horizontal portion connecting the first vertical portion with the second vertical portion (see fig 1c where VC has horizontal and vertical portions); a first word line and a second word line provided on the horizontal portion of each of the plurality of channel patterns (see fig 1b disclosing multiple word likes), the first word line and the second word line extending in the second direction, the first word line being adjacent to the first vertical portion of each of the plurality of channel patterns (see WL1, 2, 3), the second word line being adjacent to the second vertical portion of each of the plurality of channel patterns (see fig 1b); for each of the plurality of channel patterns, a gate insulating pattern extending in the second direction (see 127 fig 1) disposed between the channel pattern and the first word line and between the channel pattern and the second word line (between 118 and 128); a second insulating pattern covering the first word line and the second word line in the trench (127 appears to be a u-shape having 2 layers); a plurality of first data storage patterns disposed on respective first vertical portions of the plurality of channel patterns (see pairs of 110-114); and a plurality of second data storage patterns disposed on respective second vertical portions of the plurality of channel patterns(see pairs of 110-114, fig 2a).
Ramiswami discloses  a semiconductor memory device, comprising: a bit line 104 extending in a first direction (horizontal); a channel pattern on the bit line (see 130), the channel pattern comprising a first vertical portion and a second vertical portion facing each other (see U shape)and a horizontal portion connecting the first vertical portion with the second vertical portion (see 130 formed between U shapes); a first word line and a second word line provided on the horizontal portion and between the first vertical portion and the second vertical portion (see two 120’s), the first word line and the second word line extending in a second direction crossing the bit line(see two 120’s extending vertically); and a gate insulating pattern provided between the first word line and the channel pattern and between the second word line and the channel pattern (see 126).Lee  and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Lee and Ramiswami. Lee and Ramiswami may be combined by forming the Channel/word line layers of Lee in accordance with Ramiswami. One Having ordinary skill in the art would be motivated to combine Lee and Ramiswami in order to facilitate current flow in the channel, see para [0078].
Regarding claim 14, Lee discloses the semiconductor memory device of claim 13, Ramiswami discloses wherein outer side surfaces of the first vertical portion and the second vertical portion of each of the plurality of channel patterns are in contact with the first insulating pattern (see fig 13, 130 is in contact with 126).
Lee and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Ramiswami. Lee and Lee may be combined, for example, by forming the channel material of Lee, with oxide, as disclosed in Ramiswami. One having ordinary skill in the art would be motivated to combine Lee and Ramiswami in order to facilitate the formation of a dielectric layer, see para [0078].
Regarding claim 15, Lee discloses the semiconductor memory device of claim 13, Ramiswami wherein top surfaces of the first vertical portion and the second vertical portion of each of the plurality of channel patterns are located at substantially the same level as top surfaces of the first insulating pattern and the second insulating pattern (see fig 13 disclosing planar top surface).
Lee and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Ramiswami. Lee and Lee may be combined, for example, by forming the channel material of Lee, with oxide, as disclosed in Ramiswami. One having ordinary skill in the art would be motivated to combine Lee and Ramiswami in order to facilitate the formation of a dielectric layer, see para [0078].
Regarding claim 16, Lee discloses the semiconductor memory device of claim 13, Ramiswami further discloses wherein the gate insulating pattern comprises: a first portion provided between an outer side surface of the first word line and the first vertical portion of each of the plurality of channel patterns (see fig 13 disclosing 122); a second portion provided between an outer side surface of the second word line and the second vertical portion of each of the plurality of channel patterns (see fig 12 disclosing 122 disclosing gate dielectric layers 126 surrounding/isolating channel and wordlines, see para [0045] and a third portion provided between a bottom surface of the first word line and the horizontal portion and between a bottom surface of the second word line and the horizontal portion(see fig 13 where 126 and 122 surround 120).
Lee and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Ramiswami. Lee and Lee may be combined, for example, by forming the channel material of Lee, with oxide, as disclosed in Ramiswami. One having ordinary skill in the art would be motivated to combine Lee and Ramiswami in order to facilitate the formation of a dielectric layer, see para [0078].
Regarding claim 17, Lee and Ramiswami disclose the semiconductor memory device of claim 16, wherein the first portion and the second portion of the gate insulating pattern are in contact with a side surface of the first insulating pattern between each pair of the plurality of channel patterns that are adjacent to each other in the second direction (see fig 13 where 126 and 122 surround 120).
Regarding claim 18, Lee discloses  semiconductor memory device, comprising:
a bit line extending in a first direction(see fig 1a disclosing BL extending in a direction);
a channel pattern on the bit line, the channel pattern comprising a first vertical portion and a second vertical portion facing each other and a horizontal portion connecting the first vertical portion and the second vertical portion(see CHB being formed in the shape of an ‘E’); a first word line extending in a second direction to cross the bit line, the first word line being disposed on the horizontal portion and between the first vertical portion and the second vertical portion(see WL being coplanar with CHB and connected at the middle of the ‘E’); and a gate insulating pattern interposed between the first word line and the channel pattern (see fig 1 disclosing Gate dielectric, GD).
And to illustrate the broad language of applicant’s claim 1, Ramiswami discloses  a semiconductor memory device, comprising: a bit line 104 extending in a first direction (horizontal); a channel pattern on the bit line (see 130), the channel pattern comprising a first vertical portion and a second vertical portion facing each other (see U shape)and a horizontal portion connecting the first vertical portion with the second vertical portion (see 130 formed between U shapes); a first word line and a second word line provided on the horizontal portion and between the first vertical portion and the second vertical portion (see two 120’s), the first word line and the second word line extending in a second direction crossing the bit line(see two 120’s extending vertically); and a gate insulating pattern provided between the first word line and the channel pattern and between the second word line and the channel pattern (see 126).Lee  and Ramiswami are in the same or similar fields of endeavor. It would have been obvious to combine Lee and Ramiswami. Lee and Ramiswami may be combined by forming the Channel/word line layers of Lee in accordance with Ramiswami. One Having ordinary skill in the art would be motivated to combine Lee and Ramiswami in order to facilitate current flow in the channel, see para [0078].
Regarding claim 19, Lee and Ramiswami discloses the semiconductor memory device of claim 18, further comprising a data storage pattern connected in common to the first vertical portion and the second vertical portion of the channel pattern (see the pillar cap 140).
Regarding claim 20, Lee and Ramiswami disclose the semiconductor memory device of claim 18, wherein the first wordline comprises a first side surface and a second side surface that are opposite to each other(see fig 13a disclosing 120 having opposite walls), wherein the first vertical portion of the channel pattern covers the first side surface of the first word line, and wherein the second vertical portion of the channel pattern covers the second side surface of the first word line (see fig 13a disclosing 120 having opposite walls).

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Choi, Ramiswami and further in view of Lee (US 20220115378 A1).
Regarding claim 11, Choi and Ramiswami disclose the semiconductor memory device of claim 1, further comprising: Lee discloses a semiconductor substrate comprising a first edge region, a second edge region, and a cell array region between the first edge region and the second edge region (fig 2a, disclosing MC regions, and peripheral regions with capacitors in the MC region); a first word line contact plug coupled to the first word line in the first edge region (see multiple 128 wordlines connected to 130); and a second word line contact plug coupled to the second word line in the second edge region(see multiple 128 wordlines connected to 130).
Choi, Ramiswami  and Lee are in the same or similar fields of endeavor. It would have been obvious to combine Choi and Ramiswami with Lee. Choi, Ramiswami and Lee may be combined, for example, by forming the channel material of Choi and Ramiswami , in connection with the substrate, as disclosed in Lee. One having ordinary skill in the art would be motivated to combine Choi and Lee in order to facilitate the formation of a dielectric layer, see para [0123] and para [0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/
Primary Examiner
Art Unit 2813



/EDWARD CHIN/Primary Examiner, Art Unit 2813